United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Los Angeles, CA, Employer )
__________________________________________ )
N.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0441
Issued: October 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2016 appellant filed a timely appeal from a July 6, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from July 6, 2015, the date of OWCP’s last decision was January 2,
2016, a Saturday. Consequently, the period for filing the appeal ran to the next business day, Monday,
January 4, 2016. Since using January 11, 2016, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is January 4, 2016, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment of compensation in the amount of $16,955.80 because it paid compensation at an
inaccurate pay rate for the period October 30, 2005 to June 28, 2014; and (2) whether it properly
denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On August 9, 2004 appellant, then a 50-year-old screener, filed a traumatic injury claim
(Form CA-1) alleging that on August 3, 2004 he strained a muscle in his shoulder and arm when
lifting a bag. He stopped work on August 7, 2004. OWCP accepted the claim for right shoulder
strain, cervical strain, acromioclavicular joint arthritis and tendinitis of the right shoulder,
cervical discogenic disc disease at C5-6, reflex sympathetic dystrophy of the right upper
extremity, causalgia, and psychogenic pain. It paid compensation beginning September 21, 2004
at a weekly pay rate of $583.14 using a pay rate date of August 3, 2004, the date of injury.
OWCP included night differential.
Appellant accepted a December 13, 2004 offer of modified employment from the
employing establishment. The duties of the position of modified lead transportation security
screener were within those set by his attending physician. Appellant received a salary of
$30,146.00 as a “D” Band employee.
OWCP accepted that appellant sustained a recurrence of disability on March 26, 2005.
On April 13, 2005 the employing establishment offered appellant a position as a modified
lead transportation security screener with an annual salary of $39,158.00 in the “F” Band. The
position required no lifting over 20 pounds or reaching above the right shoulder level. Appellant
accepted the position and returned to work on May 7, 2005 at a base pay of $39,158.00.4
Appellant, on September 4, 2005, stopped work as the employing establishment no
longer had a position available within his restrictions. OWCP paid compensation beginning
October 30, 2005 based on a recurrent pay rate date of September 4, 2005. Including night shift
differential of $4.71, it calculated appellant’s weekly pay rate as $757.75.
2

5 U.S.C. § 8101 et seq.

3

The record also contains a September 10, 2015 decision denying modification of its reduction in appellant’s
wage-earning capacity as he failed to cooperate with vocational rehabilitation under 5 U.S.C. § 8113(b). Appellant
appealed the September 10, 2015 decision to the Board on March 4, 2016. The Board will consider his appeal of the
September 10, 2015 decision under Docket No. 16-1152.
4

By decision dated May 9, 2005, OWCP found that appellant received an overpayment of compensation in the
amount of $471.74 because he returned to work on December 17, 2004 but received compensation through
December 25, 2004. It further determined that he was at fault in creating the overpayment.

2

In a decision dated December 18, 2008, OWCP reduced appellant’s compensation under
5 U.S.C. § 8113(b) effective that date as he failed without good cause to participate in vocational
rehabilitation. In applying the formula set forth in Albert C. Shadrick,5 it used a pay rate date of
September 4, 2005. Based on its calculations, OWCP determined that he was entitled to net
compensation of $786.78 each four weeks.
By decision dated January 16, 2009, OWCP granted appellant a schedule award for 17
percent permanent impairment of the right arm. The period of the award ran from January 18,
2009 to January 24, 2010. OWCP used an effective pay rate date of September 4, 2005 in
determining his pay rate for compensation purposes for the schedule award.
Appellant requested an oral hearing, which was held before an OWCP hearing
representative on November 5, 2009. In a decision dated February 1, 2010, an OWCP hearing
representative affirmed the December 18, 2008 decision.
On January 26, 2011 appellant requested reconsideration, arguing that he cooperated with
vocational rehabilitation and that his injury did not allow him to undergo vocational
rehabilitation or employment. He noted that he had obtained disability retirement from the
Social Security Administration (SSA).
In a decision dated April 25, 2011, OWCP denied modification of the February 1, 2010
decision. On April 12, 2012 appellant again requested reconsideration of OWCP’s finding that
he did not cooperate with vocational rehabilitation. By decision dated August 13, 2012, OWCP
denied modification of its April 25, 2011 decision.
On October 30, 2012 OWCP requested that the employing establishment clarify
appellant’s salary as of August 3, 2004 and as of September 4, 2005.
By letter dated April 16, 2013, the employing establishment advised that appellant
sustained an injury on August 3, 2004, returned to work on May 6, 2005, and stopped work in
September 2005. It noted that he received compensation from OWCP at a recurrent pay rate
even though he had not returned to work for six months following his injury. The employing
establishment further advised that OWCP should calculate the amount appellant received for his
loss of wage-earning capacity by applying the formula applicable to determining pay rate under
performance-based pay systems.6
The employing establishment, in a May 16, 2014 e-mail, related that on August 3, 2004,
the date of injury, it paid appellant using pay band “D at an adjusted base salary of $30,146.00.
At the time of his September 4, 2005 recurrence of disability, it paid him using pay band “F” at
an adjusted base salary of $39,158.00. The employing establishment provided the minimum and
maximum salary for each pay band. In a telephone call, it indicated that appellant received a
promotion on September 4, 2005 to the “F” Band. In a May 19, 2014 e-mail, the employing
5

5 ECAB 376 (1953); codified by regulation at 20 C.F.R. § 10.403.

6

The employing establishment indicated that appellant sustained a recurrence of disability on October 31, 2005
rather than September 4, 2005.

3

establishment provided updated information for pay band minimum and maximum salaries
for 2014.
In a letter dated May 27, 2013, the employing establishment informed appellant that he
should not have been paid at a recurrent pay rate as he had not returned to his usual employment
for six months after his injury. Appellant had returned to a modified lead transportation
screener.
On August 13, 2013 appellant requested reconsideration. He argued that he should be
paid at an “F” band rate as he was promoted on October 3, 2004. Appellant also advised that the
date of his recurrence of disability was March 26, 2005.
OWCP, on May 20, 2014, notified appellant of its proposed modification of the
December 18, 2008 loss of wage-earning capacity determination. It found that it had incorrectly
calculated his recurrent pay rate effective September 4, 2005 as it failed to include eight hours of
Sunday premium pay and 25 hours of night differential. OWCP also determined that it failed to
apply the formula applicable to performance-based pay systems, or pay banding, prior to
calculating appellant’s pay rate.
On June 20, 2014 OWCP advised appellant of its preliminary determination that he had
received an overpayment of compensation in the amount of $16,955.80 because it had paid him
compensation from October 30, 2005 to June 28, 2014 using an inaccurate pay rate. It calculated
that during this period it underpaid him $10,059.42 in wage-loss compensation from October 30,
2005 to December 20, 2008 and underpaid him $3,392.76 in schedule award compensation from
January 18, 2009 to January 24, 2010 due to its failure to include Sunday premium pay and night
shift differential in calculating his pay rate. OWCP next found that it overpaid appellant $492.99
from December 1, 2008 to January 17, 2009 and $29,914.99 from January 25, 2010 to June 28,
2014 as it did not apply the formula for calculating pay rates under performance-based pay
systems. It subtracted the overpayment from the underpayment to find a total overpayment of
$16,955.80. OWCP informed appellant of its preliminary determination that he was without
fault in the creation of the overpayment. It requested that he complete the enclosed overpayment
recovery questionnaire and submit supporting financial documents. Additionally, OWCP
notified appellant that, within 30 days of the date of the letter, he could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing.
By decision dated June 20, 2014, OWCP modified its December 18, 2008 loss of wageearning capacity determination as it based its original determination on an incorrect pay rate. It
found that it failed to include 8 hours of Sunday premium pay and 25 hours of night differential
in calculating appellant’s recurrent pay rate and failed to properly calculate his weekly
compensation rate using the formula applicable for performance-based pay systems. OWCP
again used a recurrent pay rate date of September 4, 2005 in its calculations.
In a separate decision dated June 20, 2014, OWCP vacated in part and affirmed in part
the August 13, 2012 decision as it used an inaccurate pay rate in its loss of wage-earning
capacity determination.

4

Appellant, in a response dated July 13, 2014, argued that he did not receive an
overpayment of compensation. He noted that he earned a “D” Band salary of $30,146.00 on the
date of injury with a promotion scheduled for October 3, 2004. Appellant worked as a lead
screen at an “F” Band salary effective September 4, 2005 and earned $39,158.00 including
locality pay.
He contended that he was promoted on October 3, 2004 rather than
September 4, 2005. Appellant advised that he initially returned to work on December 17, 2004
as an “F” Band level 3 lead screener earning $37,336.00. On March 1, 2005 he returned to light
duty as an “F” Band lead screener earning $39,158.00. Appellant questioned why OWCP used a
recurrent pay rate date of September 4, 2005 when he initially returned to work on
December 17, 2004.
On July 16, 2014 appellant requested a prerecoupment hearing. A telephone hearing was
held on February 18, 2015. Appellant asserted that OWCP had not adequately explained the
overpayment. He maintained that he was promoted on October 3, 2004 rather than
September 5, 2005. Appellant’s representative advised that it was the policy at the employing
establishment not to promote injured workers.
In a decision dated July 6, 2015, an OWCP hearing representative found that appellant
received an overpayment of compensation in the amount of $16,955.80 for the period
October 30, 2005 to June 28, 2014 because he received compensation at in incorrect rate. He
further found that appellant was not at fault in the creation of the overpayment but denied waiver
of recovery as he failed to provide the required financial information. The hearing representative
determined that the overpayment of compensation would be recovered in full.7
On appeal appellant contends that OWCP owes him money as it did not pay him based on
his lead screener pay rate of $39,158.00 per year or include night shift differential or Sunday
premium pay in his compensation. He provides his calculations.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA8 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.9 Section 8129(a) of FECA provides, in pertinent part, “When an overpayment has been
made to an individual under this subchapter because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which an individual is entitled.10
7

Appellant, on June 19, 2015, requested reconsideration of the June 20, 2014 decision modifying his loss of
wage-earning capacity. By decision dated September 10, 2015, OWCP denied modification of its June 20, 2014
decision. It found that appellant had not demonstrated cooperation with vocational rehabilitation such that it would
remove the sanction of section 8113(b). As noted, the Board will adjudicate appellant’s appeal of the September 10,
2015 decision under a separate docket number.
8

5 U.S.C. § 8101 et seq.

9

Id. at § 8102.

10

Id. at § 8129(a).

5

OWCP pays an employee compensation for total disability equal to a percentage of his
monthly pay. Section 8101(4) provides that monthly pay means the monthly pay at the time of
injury or the monthly pay at the time disability begins or the monthly pay at the time
compensable disability recurs, if the recurrence begins more than six months after the injured
employee resumes regular full-time employment with the United States, whichever is greater.11
If the disability is partial, the United States shall pay the employee during the disability
monthly monetary compensation equal to 66 2/3 percent of the difference between monthly pay
and monthly wage-earning capacity after the beginning of the partial disability.12
Where an employee has a recurrence of disability more than six months after resuming
regular, full-time employment with the employing establishment, under section 8101(4) of
FECA, the employee is entitled to have his compensation increased based on his pay at the time
of this first recurrence of disability.13 The Board has defined regular employment as established
and not fictitious, odd-lot, or sheltered and has contrasted it with a job that was created especially
for the claimant. The duties of regular employment are covered by a specific job classification
and such duties would have been performed by another employee if the claimant did not perform
them. The test is not whether the tasks the claimant performed during his limited duty would
have been done by someone else, but instead whether he occupied a regular position that would
have been performed by another employee.14
OWCP’s procedures provide a method for calculating compensation under performancebased alternate pay systems, also known as pay banding.15
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment of compensation and the amount of any overpayment as OWCP
utilized an incorrect effective pay rate date in calculating his pay rate for compensation purposes
from October 30, 2005 to June 28, 2014.
Appellant sustained an injury on August 3, 2004. He stopped work following his injury
on August 7, 2004 and returned to modified employment in December 2004. Appellant
experienced a recurrence of disability beginning March 26, 2005. On May 7, 2005 he resumed
modified work with the employing establishment. Appellant again stopped work on
September 4, 2005.

11

Id. at § 8101(4). See also K.B., Docket No. 13-569 (issued June 17, 2013).

12

5 U.S.C. § 8106(a).

13

Id. at § 8101(4); see Jon L. Hoagland, 57 ECAB 635 (2006).

14

See Jeffrey T. Hunter, 52 ECAB 503 (2001).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual
Earnings, Chapter 2.815e(3) (June 2013).

6

OWCP paid compensation for total disability beginning October 30, 2005 using a
recurrent pay rate date of September 4, 2005. Beginning December 18, 2008, it paid
compensation based on a loss of wage-earning capacity. In calculating appellant’s loss of wageearning capacity, OWCP used a pay rate effective date of September 4, 2005. From January 18,
2009 to January 24, 2010 OWCP paid schedule award compensation based on a recurrent pay
rate of September 4, 2005. Following the expiration of appellant’s schedule award, it again paid
compensation based on its loss of wage-earning capacity determination.
On June 20, 2014 OWCP modified its December 18, 2008 loss of wage-earning capacity
determination after finding that it had not included Sunday premium pay and night differential in
appellant’s recurrent pay rate or properly determined his pay rate under the performance-based
pay system used by the employing establishment.
OWCP found that appellant received an overpayment of compensation in the amount of
$16,955.80 because it underpaid him $10,059.42 in wage-loss compensation from October 30,
2005 to December 20, 2008 and underpaid him $3,392.76 in schedule award compensation from
January 18, 2009 to January 24, 2010 due to its failure to include Sunday premium pay and night
differential in calculating his pay rate. It further determined that it overpaid appellant $492.99
from December 1, 2008 to January 17, 2009 and $29,914.99 from January 25, 2010 to June 28,
2014 as it did not apply the formula set forth in its procedures applicable in calculating pay rates
under performance-based pay systems. OWCP subtracted the underpayment from the
overpayment to find an overpayment of $16,955.80. The Board notes that such an offset permits
an unrestricted recovery of the offset portion of the overpayment without regard to the relevant
factors set forth in 20 C.F.R. § 10.441(a). This practice denies administrative due process with
respect to the amount offset.16
In determining appellant’s pay rate for compensation purposes OWCP utilized a recurrent
pay rate date of September 4, 2005. Appellant did not, however, return to his usual employment
for six months following his August 3, 2004 employment injury. As discussed, a recurrent pay
rate applies only if the work stoppage began more than six months after a return to regular fulltime employment.17 The positions appellant accepted in December 2004 and May 2005 were
designated as modified-duty work designed to comply with his medical restrictions. The Board
thus finds that OWCP improperly utilized a recurrent pay rate day in calculating his pay rate for
compensation purposes from October 30, 2005 to June 28, 2014.
As noted, OWCP computes compensation using the pay rate in effect on either the date of
injury, the date disability began, or the date disability recurred if the recurrence began more than
six months after an employee resumed regular full-time federal employment. Appellant, as
discussed, is not entitled to a recurrent pay rate as he had not returned to regular employment
following his injury. His date of injury is August 3, 2004 and the date disability began is
August 7, 2004. OWCP should utilize the pay rate that is the greater of these two days as the
applicable pay rate date. If the pay rate is the same, the pay rate should be set as the date
16

See Michael A. Grossman, 51 ECAB 673 (2000); see also G.T., Docket No. 07-793 (issued
September 13, 2007).
17

5 U.S.C. § 8101(4); J.R., Docket No. 14-1728 (issued June 17, 2015).

7

disability begins.18 The case will be remanded for OWCP to determine appellant’s pay rate for
compensation purposes using the appropriate pay rate date. It should also utilize the pay banding
formula and include any applicable Sunday premium pay and night differential.19 Following this
and any further development, OWCP should determine whether an overpayment exists and the
amount of any overpayment.20
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 6, 2015 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: October 21, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5(a)(3)
(September 2011).
19

Id. at Chapter 2.900.6(b) and 2.900.12(g) (September 2011).

20

In view of the Board’s dispositions of the issue of fact and amount of overpayment, it is premature to address
the denial of waiver of recovery of the overpayment.

8

